United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                              ___________

                              No. 96-1979
                              ___________

Nathaniel Franklin,                *
                                   *
          Appellant,               *
                                   * Appeal from the United States
     v.                            * District Court for the
                                   * Western District of Arkansas.
Tyson’s Mexican Original,          *      [UNPUBLISHED]
                                   *
          Appellee.                *
                              ___________

                    Submitted:   March 3, 1997

                         Filed: March 10, 1997
                              ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


     Nathaniel Franklin appeals the district court's1 grant of
summary judgment to Tyson's Mexican Original in his employment
discrimination action.    We dismiss the appeal for lack of appellate
jurisdiction because Franklin's notice of appeal was untimely.   See
Fed. R. App. P. 4(a)(1), 26(a), 26(b).


     Accordingly, the appeal is dismissed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




    1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas.